[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This summary process action was brought by the plaintiff, Birchwood Cheshire Ltd. Partnership, to evict the defendant, Susan Vining, from premises she occupies at 490 Oak Avenue, Unit 42, Cheshire, CT. The plaintiff alleges three distinct grounds for the eviction: lapse of time; right or privilege to occupy has terminated; and permanent removal of the premises from the housing market. The third ground is only appropriate if the defendant is a member of a protected class of tenants who must be evicted for good cause pursuant to C.G.S. Section 47a-23c.
The plaintiff established all of the elements necessary to make out a prima facie case on either count one or count two through defendant's testimony at trial. The plaintiff also established the elements of count three — that the premises will be permanently removed from the housing market — through the testimony of its representative, Deborah McKenna.
The court must next consider the defendant's special defense. Defendant alleges that she is protected from eviction except for cause because she has a disability as defined in C.G.S. Section. 1-1f. Having claimed that she is entitled to the protection of Section 47a-23c because of her disability, the defendant assumes the burden of establishing that she falls within the protected class. At trial, she offered only vague and general references to a disorder. When she was asked to provide more specific testimony, she declined. The court finds that the defendant has not sustained the burden of proving that she falls within the protected class. Even assuming, arguendo, that the defendant should be afforded the protections of Section 47a-23c, the court has already noted that the plaintiff is entitled to judgment on count three.
Judgment of immediate possession may enter for the plaintiff.
BY THE COURT
Leavitt, J CT Page 15547